64 F.3d 673
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sheila J. PERRY, Petitioner,v.DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 95-3392.
United States Court of Appeals, Federal Circuit.
July 17, 1995.

1
66 M.S.P.R. 642.


2
PETITION REINSTATED.

ON MOTION
ORDER

3
Shelia J. Perry moves to reinstate her petition for review which was dismissed on May 10, 1995 for failure to file a Fed.  Cir. R. 15(c) statement.  Perry has now filed the Fed.  Cir. R. 15(c) statement.


4
Upon consideration thereof,

IT IS ORDERED THAT:

5
The motion is granted, the May 10, 1995 order is vacated, the mandate is recalled, and the petition for review is reinstated.